Citation Nr: 1211155	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  09-35 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a low back disability.  

3.  Entitlement to service connection for a neck disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1980 to November 1980.  These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2007 and September 2009 rating decisions by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  In May 2009, a hearing was held before a Decision Review Officer (DRO) at the RO.  In October 2011, a Travel Board hearing was held before the undersigned.  Transcripts of both hearings are associated with the Veteran's claims file.  At the Travel Board hearing the Veteran submitted additional evidence with a waiver of RO consideration.  

The Board notes that the Veteran's variously diagnosed psychiatric disability claim is characterized in recognition of the intervening United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159.  

The Veteran has not been afforded a VA examination with respect to his claims of service connection for low back and neck disabilities.  Governing regulation provides that an examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the Court has stated that this is a "low threshold" requirement.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Veteran alleges that his low back and neck disabilities are service related.  The evidence of record shows that he has a low back disability and a neck disability, and that during service he was treated for a head injury (in August 1980) and (in September 1980) again for a head injury and back pain resulting from an assault.  Under the "low threshold" requirement in McLendon, such evidence suggests a possibility of a nexus between the current low back and neck disabilities and service; hence, a VA examination is necessary.  

VA and private treatment records reflect that in July 2008 the Veteran underwent back surgery at Kettering Hospital.  See, e.g., August 15, 2008 Dayton VA Medical Center (VAMC) urgent care physician report.  Treatment records leading up to, of, and following the surgery are not associated with the claims file.  In addition, an undated letter and another (October 2009) letter from Dr. M.B. indicate the Veteran has been under his treatment since February 2007.  While there are various letters from Dr. M.B. concerning the Veteran, particularly his low back disability, the records of the treatment the Veteran received from Dr. M.B. are not associated with the claims file.  Records of such treatment are likely to include pertinent information, are essential for a clear disability picture regarding the low back and neck disabilities, and must be secured.  
The claims file also shows that the Veteran receives Social Security Administration (SSA) disability benefits.  See August 2010 Dayton VAMC treatment records.  The medical records considered by SSA in connection with the Veteran's claim are constructively of record, but are not associated with the claims file.  As there is a reasonable possibility that such records are relevant to the Veteran's claims, development for the SSA records is necessary.  See 38 C.F.R. § 3.159(c)(2); Baker v. West, 11 Vet. App. 163, 169 (1998) (VA's duty to assist includes obtaining SSA records when the Veteran reports receiving SSA disability benefits, as such records may contain relevant evidence); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).    

Finally, any relevant VA treatment records are constructively of record, and must be secured and reviewed for a complete picture of the disabilities on appeal.  

The Veteran is advised that when evidence (to include identifying information and releases) requested in connection with a claim for VA benefits is not received within a year of the request, the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain for association with the claims file updated (since January 2011) records of any VA treatment the Veteran may have received for PTSD and other variously diagnosed psychiatric disabilities, as well as his lower back and neck disabilities.  

2. The RO should ask the Veteran to identify (and provide releases for records from) all sources of treatment and/or evaluation he has received since 2007 (to include records from Dr. M.B. and of all treatment he received leading up to, of, and following his back surgery at Kettering Hospital in July 2008).  The RO should secure copies of the complete clinical records from all identified sources.  If any private provider does not respond to the RO's request for records, the Veteran and his representative should be so notified, and advised that ultimately it is his responsibility to ensure that such records are received.  

3. The RO should secure from SSA copies of the entire record considered in connection with the Veteran's award of SSA disability benefits (to specifically include all medical records considered in connection with the award).    

4. Thereafter, the RO should arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his low back and neck disabilities.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should identify (by medical diagnosis) each of the Veteran's current low back and neck disabilities and opine (as to each) whether it is at least as likely as not (a 50 percent or better probability) that such disabilities is related to his service (and specifically to the head injuries and back complaints noted therein).  The examiner must explain the rationale for all opinions.   

5. The RO should arrange for any further development suggested by the results of that sought above, then readjudicate the claims.  If any remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

